IN THE SUPREME COURT OF THE STATE OF DELAWARE

MELVIN E. PUSEY,                       §
                                       §
      Defendant Below,                 §   No. 76, 2015
      Appellant,                       §
                                       §
      v.                               §   Court Below—Superior Court
                                       §   of the State of Delaware,
STATE OF DELAWARE,                     §   in and for Sussex County
                                       §   Cr. ID No. 9705016696
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: July 20, 2015
                         Decided:   September 10, 2015

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                    ORDER

      This 10th day of September 2015, it appears to the Court that the State has

filed a motion to remand this case to the Superior Court. The State asserts that the

case should be remanded so the Superior Court can correct the violation of

probation (“VOP”) sentencing order to reduce the amount of Level V time

imposed by the amount of time the appellant spent at the VOP Center and to

change the effective date of the VOP sentence. The appellant has not filed any

response to the State’s motion.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to remand is
GRANTED and this matter is REMANDED to the Superior Court for correction of

the January 22, 2015 VOP sentence. Jurisdiction is not retained.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                      Justice




                                        2